Citation Nr: 0028017	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
previously denied claim for service connection for a 
psychiatric disability.


FINDINGS OF FACT

1.  In May 1980, the RO reopened and denied the veteran's 
claim for service connection for a psychiatric disorder; the 
veteran was notified of the decision, and of his procedural 
and appellate rights, and he did not perfect a timely appeal.

2.  The evidence which has been added to the record since the 
May 1980 RO decision includes private medical records of 
psychiatric testing and evaluation from Henry Ford Hospital, 
dated January 8, 1973, which have not been previously 
reviewed by VA.

3.  The January 1973 psychiatric tests and evaluation reports 
from Henry Ford Hospital are not cumulative or redundant when 
viewed by themselves or in connection with evidence 
previously assembled.  This evidence is significant in that 
it presents medical histories and conclusions regarding the 
veteran's psychiatric diagnoses which must be considered in 
fairly deciding the merits of the veteran's claim of service 
connection for a psychiatric disorder.  

4.  The veteran's reopened claim presents evidence of a 
plausible claim for service connection for a psychiatric 
disorder.

5.  The prodromal symptoms of the veteran's chronic paranoid 
schizophrenic reaction had their onset during active service.


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the final 
May 1980 RO decision, which decision apparently reopened and 
denied the veteran's claim of service connection for a 
psychiatric disability, is new and material to his claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.   The reopened claim for service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).

3.  The prodromal symptoms of what later matured into a 
chronic paranoid schizophrenic reaction were incurred during 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that the veteran 
was psychiatrically normal on induction examination in 
January 1968.  During active duty, he was hospitalized in 
October 1970 for complaints of nervousness, anxiety and 
difficulty sleeping and was diagnosed with an acute 
situational reaction, for which he was treated with Thorazine 
and responded well to therapy.  He was deemed to have been 
unimpaired at the time of his discharge from the hospital.  
On separation examination in November 1970, his history of 
psychiatric hospitalization in the previous month was noted 
but he was found to be psychiatrically normal on clinical 
evaluation.  At the time of his discharge from service in 
December 1970, he signed an affirmation that there was no 
change in his medical condition since the time of his 
November 1970 separation examination.

In June 1971, the veteran filed an application for VA 
compensation for a nervous condition.  He was scheduled for a 
VA examination in April 1971 but failed to report for it.  
Subsequently, his claim was denied in a June 1971 RO decision 
for failure to show for the examination.

In October 1971, the veteran reopened his claim for service 
connection for a psychiatric disability.  The evidence 
reviewed by the RO pursuant to this claim was as follows:

Private medical records, dated from 1972 to 1975 from Henry 
Ford Hospital in Detroit, Michigan, consist of clinical 
reports dated January 11, 1973; February 1973; March 1973; 
May 1973; August 1973; September 1973; November 1973; 
February 1974 and December 1974.  These show that in 
September 1972 the veteran was diagnosed with paranoid 
schizophrenia.  The records show psychiatric treatment 
thereafter for his psychiatric disability.  The report of an 
April 1979 private psychiatric evaluation shows that the 
veteran was diagnosed with paranoid schizophrenia.  None of 
these reports presents a medical opinion linking his 
psychiatric diagnosis with his period of military service.

The report of an April 1980 VA psychiatric examination shows 
a diagnosis of chronic paranoid schizophrenic reaction.  The 
veteran reported during the examination that he had been 
psychiatrically hospitalized during active duty.  In the 
discussion portion of the report, the VA examiner expressed 
his opinion that the veteran's diagnosis was a maturation of 
the psychiatric condition which had led to his psychiatric 
hospitalization in military service 10 years earlier.

In a decision dated in May 1980, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability.  This decision was not appealed and became final.

In May 1984, the veteran filed a claim for VA pension 
benefits for nonservice-connected disability.  The claim 
initially was filed on a VA 21-526 Form for compensation and 
pension.  In a June 1984 letter, the RO informed the veteran 
that he had previously been denied his claim for disability 
compensation for a psychiatric disorder in a final decision.  
Therefore, he was advised that he needed to submit new and 
material evidence if he desired to reopen his claim for 
service connection for a psychiatric disorder, and medical 
evidence pertaining to his then-current disabilities if he 
desired to pursue a claim for nonservice-connected pension.  
Subsequently, the veteran submitted medical evidence and two 
signed forms, a VA Form 21-6897 and a VA Form 60-3288, both 
dated in July 1984, which respectively reported his income 
and net worth and which authorized VA to obtain and review 
medical records pertinent to his claim.  In both statements, 
the veteran indicated that these forms were submitted for 
purposes of claiming VA pension.  Thus, the May 1984 claim 
can only be construed as one seeking pension and not 
compensation, pursuant to 38 C.F.R. § 3.151(a).

Evidence received by VA pursuant to the veteran's pension 
claim consisted of private medical reports dated from 1981 to 
1983 showing treatment for orthopedic complaints, and the 
report of an September 1984 VA psychiatric examination which 
shows a diagnosis of character disorder, mixed, borderline, 
paranoid, antisocial.  

In February 1997, the veteran applied to reopen his 
previously denied claim for service connection for a 
psychiatric disability.  Evidence submitted in support of his 
application is as follows:

In two written statements dated in June 1997, the veteran 
reported that during active duty he was psychiatrically 
hospitalized shortly before he was discharged from active 
duty and treated with Thorazine and Stelazine.  He contended 
that these medications that he received in service were 
identical to the ones he received for treatment for his 
present psychiatric diagnoses and therefore this indicated 
that the mental problems he experienced in service were the 
same as the ones he currently has.

VA treatment records, dated from 1984 to 1999, show that the 
veteran was treated on several occasions for problems 
primarily relating to substance abuse and 


diabetes mellitus.  Also submitted were copies of private 
medical records, dated from 1972 to 1975, which show a 
diagnosis of paranoid schizophrenia in September 1972 and 
which were largely duplicative of evidence previously 
received and reviewed by VA.  However, this collection of 
records also included reports which pertain to psychiatric 
testing and evaluation conducted at Henry Ford Hospital, 
dated January 8, 1973.  These show that the veteran reported 
a personal history in which, following his graduation from 
high school, he entered military service.  He related to the 
examiner that while he was in high school, he did not 
experience any personal difficulties but after graduation he 
started disassociating with friends and that since then, he 
has not made any new acquaintances.  The diagnosis presented 
in the January 8, 1973 reports was ideational 
preschizophrenic with paranoid features.

In a September 1999 written statement, the veteran's spouse 
reported that she was the veteran's legal representative as 
he was incompetent and could not sign for his own Social 
Security disability benefits due to paranoid schizophrenia.  
She reported that the first time he had ever been treated for 
this psychiatric disability was while he was in service.  
Ever since then, he had been in and out of psychiatric 
hospitals in his post-service years following his discharge 
from the military.  

Social Security Administration (SSA) records which were 
received by VA in April 2000 show that he had been employed 
as a security guard, restaurant assistant manager, deputy 
sheriff and sewage plant operator apprentice, and that the 
last date on which he held a job was in September 1981.  In a 
September 1984 decision, the SSA determined that the veteran 
was disabled since September 1981 due to paranoid 
schizophrenia.  Medical records associated with the veteran's 
SSA claim include the report of a May 1984 psychiatric 
evaluation which noted that the veteran had a history of 
psychiatric evaluation during military service for a 
"nervous breakdown."  Also included in the SSA records is 
an August 1988 private psychiatric report which noted that 
the veteran had reported a history of psychiatric 
hospitalization during military service.  




II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  The May 1980 RO 
decision which reopened and denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability was not timely appealed by the veteran and is 
final, based upon the evidence then of record.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).  However, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108 (West 1991).  

In the case of Elkins v. West, 12 Vet. App. 209 (1999), the 
United States Court of Appeals for Veterans Claims (citing 
guidance from the United States Federal Circuit Court of 
Appeals in its holding in the case of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998)) prescribed a three-step process to 
reopen previously denied and final claims:

(1)  first, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); 

(2)  second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a) (West 1991 & Supp. 2000); 

(3)  third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  

Therefore, the issue for appellate determination is whether 
the evidence received since the May 1980 decision is new and 
material under the provisions of 38 C.F.R. § 3.156(a) (1999), 
such that the first step of the three-step process prescribed 
by the United States Court of Appeals for Veterans Claims 
(Court) is met.  In accordance 


with 38 C.F.R. § 3.156(a), "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In denying service connection for psychiatric disability in 
May 1980, the RO observed that the veteran's service medical 
records were negative for any reference to a chronic 
psychiatric disability.  In this regard, the Board notes that 
the service medical records show hospital treatment in 
service for a psychiatric diagnosis of an acute situational 
reaction in October 1970 which had evidently resolved as he 
was psychiatrically normal at the time of his separation from 
service.  Evidence in the RO's possession in May 1980 
included the veteran's service medical records and VA and 
private medical records, dated from 1972 to 1984. 

Evidence added to the record since May 1980 (other than the 
duplicates of the 1972 - 1975 private medical records) 
include the veteran's personal written accounts of having 
been psychiatrically hospitalized during military service, 
his spouse's written statement to the same effect, and 
private and VA medical records (including psychiatric 
examination reports dated in May 1984 and August 1988 from 
the SSA) which show treatment for psychiatric complaints and 
which note that the veteran had reported a history of 
psychiatric hospitalization during his period of active duty, 
and, most significantly, psychiatric testing and evaluation 
reports from Henry Ford Hospital, dated January 8, 1973.  
These show, essentially, that the veteran was diagnosed with 
ideational preschizophrenic with paranoid features and that 
he reported that he did not experience any psychiatric 
difficulties while he was in high school, but that afterward, 
during the period in which he would have been in military 
service, he started disassociating with friends.  The date of 
these records is significant because the records from Henry 
Ford Hospital which had been previously reviewed by the RO in 
May 1980 did not include these reports.  Therefore, the 
information reflected in the above evidence are not 
'cumulative' to 


that of which the RO was previously aware, and thus such 
examination reports are pertinently, in accordance with the 
related aspect of 38 C.F.R. § 3.156(a), 'new.'  Further, they 
are 'material' to the veteran's psychiatric claim inasmuch as 
they broadly indicate onset during service of the veteran's 
chronic psychiatric disability when he began to disassociate 
with his friends during active duty.  In light of the above 
observations, then, it is concluded that 'new and material' 
evidence, in accordance with the above-cited provisions of 
38 C.F.R. § 3.156(a), has been submitted in conjunction with 
the veteran's attempt to reopen his claim for service 
connection for a psychiatric disability.  Therefore, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (1999); Elkins, supra.

The next part of the test is to determine whether or not the 
reopened claim of service connection for a psychiatric 
disorder is also well-grounded.  In Justus v. Principi, 3 
Vet. App. 510, 513 (1992), the Court held that, for purposes 
of determining if a claim is well grounded, the truth of the 
lay (or medical) history is presumed credible and can be 
rejected only if the facts are outside the scope of the 
teller's competence or inherently false.  A review of the 
April 1980 VA examination report shows that, in his capacity 
as a psychiatric professional, the VA examiner has inferred a 
relationship between the veteran's diagnosis of chronic 
schizophrenic reaction and his period of active duty.  
Therefore, the veteran's reopened claim of service connection 
for a psychiatric disorder is well-grounded.  This claim may 
now be reviewed, de novo.  (In view of the favorable outcome 
of this appellate decision, as will be demonstrated in the 
following paragraphs, the Board finds that it is not 
necessary to remand this reopened claim to the RO for 
adjudication, in the first instance, of this issue on the 
merits, pursuant to Bernard v. Brown, 4 Vet. App. 384 
(1993).)

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated 


therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of psychiatric 
symptomatology, or any showing of psychiatric treatment in 
service will permit service connection for a psychiatric 
disorder, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).
 
In the present reopened claim, the service medical records 
show that the veteran was psychiatrically normal on induction 
examination in January 1968.  The service medical records 
show that he was hospitalized in October 1970 for complaints 
of nervousness, anxiety and difficulty sleeping and was 
diagnosed with an acute situational reaction.  He was treated 
with Thorazine and good results were obtained as his 
psychiatric symptoms abated.  At the time of his discharge 
from the hospital he was not considered to have been 
psychiatrically impaired.  On separation examination in 
November 1970, his history of psychiatric hospitalization in 
the previous month was noted but he was found to be 
psychiatrically normal on clinical 


evaluation.  At the time of his discharge from service in 
December 1970, he signed an affirmation that there was no 
change in his medical condition since the time of his 
November 1970 separation examination.  Thereafter, for the 
presumptive period of one year following his separation from 
service (i.e., from December 1970 to December 1971), the 
post-service medical records do not show that he was treated 
for or diagnosed with a psychotic disorder, manifested to a 
compensable degree, such that service connection could be 
awarded on a presumptive basis, pursuant to 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The findings of the January 8, 1973 private psychiatric 
evaluation from Henry Ford Hospital indicate that the onset 
of the veteran's psychiatric symptoms began after the 
veteran's graduation from high school, during his period of 
active service, according to his subjective personal history 
as reported to the reviewing psychiatrist.  This subjective 
history is supported, though, by the opinion of the VA 
psychiatrist who examined the veteran in April 1980, noted 
that he had been psychiatrically hospitalized during active 
duty, and concluded that his diagnosis of chronic paranoid 
schizophrenic reaction was a maturation of the psychiatric 
condition which had led to his psychiatric hospitalization 
while he was in military service.  Though there is medical 
evidence in the record indicating that onset of his current 
psychiatric illness may have been no earlier that 1972, two 
years after his departure from active duty, resolving all 
doubt in favor of the veteran, the Board will find that the 
balance of the objective medical evidence supports the 
veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, service connection for chronic schizophrenic 
reaction with paranoid features is granted.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
psychiatric disability is granted.

Service connection for chronic schizophrenic reaction with 
paranoid features is granted, subject to controlling laws and 
regulations pertaining to awards of VA benefits. 



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals



 

